Citation Nr: 1713120	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-18 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 1970 rating decision that granted service connection for right hip mass and assigned a noncompensable evaluation, effective February 23, 1970.

2.  Entitlement to an effective date prior to December 16, 2009, for the assignment of a 10 percent evaluation for right hip mass/heterotopic ossification.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in February 2010 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  A June 1970 rating decision, which granted entitlement to service connection for a right hip mass and assigned a noncompensable evaluation, effective February 23, 1970, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.

2.  The Veteran's current claim for an increased rating for his right hip mass/heterotopic ossification was received on December 16, 2009; no prior increased rating claim remained pending or unadjudicated at that time.

3.  An increase in the symptomatology of the Veteran's right hip mass/heterotopic ossification did not become factually ascertainable during the one year period prior to his December 16, 2009 claim.


CONCLUSIONS OF LAW

1.   The June 1970 rating decision, which granted entitlement to service connection for a right hip mass and assigned a noncompensable evaluation effective February 23, 1970, did not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for an effective date prior to December 16, 2009 for the assignment of a 10 percent rating for right hip mass/heterotopic ossification have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard the claim for CUE, VA's duty to notify and assist are not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

CUE

In written statements and during his July 2014 hearing before the Board, the Veteran argued that the a June 1970 rating decision, which granted service connection for a right hip mass and assigned a noncompensable evaluation effective February 23, 1970, contained CUE.  

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); 38 U.S.C.A. § 5109A.  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-314.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.   

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

At the outset, the Board finds that there is no question regarding the finality of the June 1970 rating decision.  By a letter dated April 21, 1971, the Veteran received a copy of the April 1971 statement of the case and was provided with a copy of a VA Form I-9 (substantive appeal).  He was notified that he had to submit the substantive appeal within 60 days of the date of the letter.  The Veteran did not respond.  Consequently, the June 1970 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  Accordingly, no aspect of that decision may be reversed or revised unless there is a finding of CUE in that decision.

In a June 1970 rating decision, the RO granted entitlement to service connection for a right hip mass and assigned a noncompensable evaluation under Diagnostic Code 5015, effective February 23, 1970.  Evidence of record at the time of the June 1970 rating decision included service treatment records and an April 1970 VA examination report.

The Veteran's service treatment records indicate that the Veteran was in an auto accident in January 1969, and complained of a bruised right hip.  An examination showed no bruise or swelling.  In January 1970, the Veteran gave a history of mass on right anterior hip region which increased in size.  He complained of a mild aching and swelling in the right hip.  There was full range of motion of the hip with discomfort.  X-rays revealed mass right hip, no evidence of bone or joint pathology.  The February 1970 report of medical examination at separation indicated "bone tissue on the pelvis area (hip) (calcium deposits)."  In his February 1970 report of medical history, the Veteran noted swollen or painful joints, and indicated he was consulted about his bad hip.  It was noted in the physician's summary that any answers were found to be of no apparent medical significance.    

The April 1970 VA examination report noted that the Veteran complained of a dull ache in the right hip, some days worse than others.  There was a firm, nontender mass in the right anterior iliac region, not warm, and range of motion of the hip and extremities were within normal range.  There was a tightness and pull over the mass area when the Veteran flexed his right hip.  

The rating criteria in effect in 1970 note that evaluations under bones, new growths, benign, will be ascertained on limitation of motion of affected parts as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10% is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added and rated as a single disability under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003, 5015 (1970).  

The Veteran argues that the RO was incorrect in the June 1970 rating decision and should have assigned him a compensable evaluation when granting him service connection for a right hip mass.  He indicated that the April 1970 VA examination report did in fact show evidence of painful motion, as it noted that there was full range of motion of the hip with discomfort.  The Veteran also indicated that the VA examiner found that there was tightness and pull over the mass area when the Veteran flexed the right hip, and that would equate to a restriction of movement.  In essence, the Veteran argues that the RO did not adequately evaluate the evidence of record in June 1970, and should have found that limitation of motion was objectively confirmed by satisfactory evidence of painful motion.  However, while the Veteran may disagree with how the evidence was weighed by the RO, an attack on how the facts were weighed at the time of the previous rating decision cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  

Moreover, it is not undebatable that a compensable rating would be have assigned in this case.  The evidence showed that the Veteran had normal range of motion of the right hip and extremities.  There was no indication of whether there was painful motion.  While the evidence then of record shows that the Veteran complained of aching during service and discomfort and a tightness and pull when flexing during the April 1970 VA examination, there is no objectively confirmed evidence of painful motion.  The physician's summary in the February 1970 report of medical history noted that the Veteran's indication of swollen or painful joints were found to be of no apparent medical significance, and the April 1970 VA examiner did not indicate that the tightness and pull in the mass area when flexing caused painful motion.  The RO's assignment of a noncompensable rating in June 1970 was supported by the evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  The Board finds that reasonable minds could differ on the level of disability most nearly approximated by the Veteran's right hip symptoms.  As such, the Board finds that there was a tenable basis for assigning a noncompensable evaluation for a right hip mass and that the decision to do so was not clearly and unmistakably erroneous.  If it is not clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (West 2014); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

In short, the Board concludes that the June 1970 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed.  The determinative question in this case is not whether it would have been reasonable for an adjudicator to have assigned a noncompensable evaluation for the Veteran's service-connected right hip mass in June 1970.  Rather, the question is whether, given the law extant at the time and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.  Accordingly, as CUE has not been shown, the appeal is denied.


Earlier Effective Date

The Veteran contends that an effective date earlier than December 16, 2009 is warranted for the assignment of a 10 percent rating for his service-connected right hip mass/heterotopic ossification. 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a) (2016).

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  8 C.F.R. § 3.155(a).

As indicated previously, service connection for a right hip mass was granted in a June 1970 rating decision with an initial noncompensable rating assigned effective February 23, 1970.  More recently, in February 1987, the RO received additional evidence which was interpreted as a new claim for an increased rating.  In a June 1987 confirmed rating decision, the noncompensable rating was continued.  The Veteran was notified via a June 1987 letter that notified him that the evidence did not warrant any change in the previous determination as to his right hip condition, and also advised him that he had the right to appeal the decision by filing a notice of disagreement within one year of the date of the letter.  The Veteran did not respond.  Therefore, the June 1987 confirmed rating decision is final.  38 U.S.C.A. § 7105.

The Veteran then filed a claim for an increased rating for his service-connected right hip mass/heterotopic ossification was received on December 16, 2009.  In the February 2010 rating decision on appeal, the rating was increased to 10 percent effective December 16, 2009, the date of receipt of his claim for an increased rating.  

A review of the Veteran's claims file indicates that VA did not receive any correspondence from the Veteran after the June 1987 letter that could form the basis for a formal or informal claim for an increased rating.  38 C.F.R. § 3.155.  Therefore, the Veteran's claim for an increased rating that formed the basis for the current appeal arose from the claim received on December 16, 2009.

As such, an earlier effective date is only possible if it is factually ascertainable that the Veteran's disability increased in severity to the level contemplated by a 10 percent evaluation within one year prior to the date of claim, i.e., one year prior to December 16, 2009.  38 C.F.R. § 3.400(o).

The Veteran's disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5252-5003 (2016).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5252 rates limitation of flexion of the thigh, assigning a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

The February 2010 rating decision awarded the Veteran a 10 percent evaluation based on objective medical evidence of limited, painful motion of the right hip, following a February 2010 VA examination.  

However, there are no medical records, or any other evidence of record dated within the one year period prior to December 16, 2009 to demonstrate a specific date as of which it would be ascertainable that an increase in disability had occurred.  Therefore, it cannot be said that it is factually ascertainable that an increase in disability had occurred within the one-year period prior to December 16, 2009.  Therefore, an effective date earlier than December 16, 2009, is not warranted.  38 U.S.C.A. § 5110(b)(2).


ORDER

As there was no CUE in the June 1970 rating decision that granted service connection for a right hip mass and assigned a noncompensable evaluation effective February 23, 1970, the appeal is denied.  

An effective date prior to December 16, 2009, for the assignment of a 10 percent evaluation for right hip mass/heterotopic ossification is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


